Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 11, 12 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving domain information from a particular first device, and generating unique identification information for the particular domain, generating a code, which is inserted into the domain, sending the code to the first device, and receiving a parameter from the first device, and wherein generating the following set of items: a unique link identification and a short link, wherein the unique link identification is based on the previously received parameter, and wherein sending the short link to the first device, such that the short link is subsequently received by a particular second device, and wherein receiving a URL from the second device, wherein the URL contains the unique link identification which is also based on the short link, and wherein retrieving the unique link identification and the parameter from a database, and sending the parameter to the second device, wherein the parameter comprises one of following: instructions for displaying a destination URL, instructions for displaying an 1 - 20.  
  
Claims 2 - 10 are allowed due to allowed base claim 1.  
Claims 13 - 20 are allowed due to allowed base claim 12.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                       3-20-2021Primary Examiner, Art Unit 2443